I concur in the order of dismissal, but I think attention should be called to the fact that the answer of the defendant alleges that the water from the wells referred to in the complaint, the pumping of which is sought to be enjoined in this action, is and has been devoted to a public use, and the defendant prays that in the event the court should find that the plaintiffs are damaged by a continuance of such pumping and public use, then, the court determine the extent of such damage, and that if injunctive relief be granted to the plaintiffs such relief be made contingent upon the failure of the defendant to pay such compensation as the court may find the plaintiffs entitled to. This answer and the attitude of the defendant as evidenced by the prayer therein brings the cause within the holding of this court in the recent case of Collier v. MercedIrr. Dist., 213 Cal. 554 [2 P.2d 790], as a reverse condemnation proceeding, and the presence of said cross-complaint has become of no consequence, for the reason that the relief sought therein may be granted under the remaining pleadings in the case.
Preston, J., concurred.